Citation Nr: 0126453	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  01-03 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than March 5, 1998, 
for a grant of service connection for paranoid schizophrenia.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her brother.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


REMAND

The veteran served on active duty from February 1989 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefit sought on 
appeal. 

A December 1998 rating decision granted service connection 
for paranoid schizophrenia, and the disability was assigned a 
100 percent evaluation effective from March 5, 1998.  In 
March 1999 the veteran questioned the effective date 
assigned.  She believed she was entitled to an earlier 
effective date for the grant of service connection for 
paranoid schizophrenia.  Subsequently in the February 2000 
rating decision, the effective date of March 5, 1998 was 
confirmed.  The veteran appealed the effective date, but has 
not questioned the rating assigned for the paranoid 
schizophrenia.  Grantham v. Brown, 114 F.3d 1156 (1997), 
Jarvis v. West, 12 Vet. App. 559 (1999).  

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits 
and which provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  Assistance is required unless there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. See Veterans Claims Assistance Act 
of 2000, 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
  
Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

38 U.S.C.A. § 5101(a) (West 1991) mandates that a claim must 
be filed in order for any type of benefit to accrue or be 
paid, Jones v. West, 136 F.3d 1296, 1299 (1998), and that the 
mere presence of medical evidence in the record does not 
establish an intent on the part of the veteran to seek 
service connection for the benefit in question.  Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Crawford v. Brown, 5 Vet. 
App. 33, 35 (1993).  While the Board must interpret the 
veteran's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the veteran.  
Brannon at 35; Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995). 

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2001).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2001).  

If a claim for disability compensation has been granted with 
respect to service connection, a report of examination or 
hospitalization by the VA, may be accepted as the date of 
receipt of an informal claim for increased benefits, provided 
the report relates to examination or treatment of the 
disability for which service connection has previously been 
established.  38 C.F.R. § 3.157(b)(1) (2001).  When 
determining the effective date of an award of compensation 
benefits, the Board is required to review all the 
communications in the file that could be interpreted to be a 
formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

The RO received the veteran's application for benefits based 
on her psychiatric disorder on March 5, 1998.  Though there 
are private medical records showing treatment initially in 
September 1990, there is no indication in the claims file 
that a claim had been received before March 5, 1998. 

The veteran and her mother have argued that the veteran 
sought psychiatric treatment from VA within the first months 
after the veteran's discharge in February 1990, and that this 
would constitute an informal claim for service connection.  
The veteran asserts that she sought treatment within one year 
after service at a VA Medical Center; and that this should be 
construed as a claim for service connection.  In a statement 
received in August 1998, her mother stated that when she went 
with the veteran to Lakeside VA Medical Center, they were 
told that the veteran was not eligible for any benefits 
including medical services.  The veteran's mother believed 
that this happened in April 1990.  The veteran testified 
during a September 2001 hearing before the undersigned Board 
Member that she sought treatment at a VA medical center 
within the first month after discharge from service but was 
turned away since she did not have service connection status 
for her psychiatric condition.  There are, however, no 
records in the claims file associated with any visits to a VA 
medical facility other than the VA examination report of July 
1998.  Also, at the September 2001 hearing, the veteran's 
representative asked that the Board remand this case and ask 
the RO to contact the Lakeside VA Medical Center in an effort 
to determine whether the veteran may have filed any claim at 
that hospital in 1990 or thereafter.

Under 38 C.F.R. § 3.157(b)(1) (2001), an informal claim may 
consist of a VA report of examination or hospitalization, and 
the date of the examination or hospital admission will be 
accepted as the date of receipt of a claim if such a report 
relates to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  To determine when a claim was received, the Board 
must review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the Board finds that the VCAA requires that VA 
assist the veteran further by seeking potential records 
associated with a purported visit to the Lakeside VA Medical 
Center in 1990 in which the veteran sought treatment.  
Inasmuch as a report of hospitalization might be considered 
an informal claim, any available records related to such a 
hospital visit in search of treatment may be beneficial to 
the veteran's claim to an earlier effective date for a grant 
of service connection for paranoid schizophrenia.  The RO 
should seek to obtain any available records associated with a 
visit to Lakeside or any other VA Medical Center in 1990, and 
associate any records found with the claims file.

Accordingly, on Remand, after completing the aforementioned 
development, the RO should ensure compliance with the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 and readjudicate the veteran's claim 
pursuant thereto.

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following action:

1.  The RO should obtain and associate 
with the claims file any available 
records associated with the veteran 
seeking psychiatric treatment or claim 
filed at the Lakeside or any other VA 
Medical Center in about March or April 
1990.

2.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.

3.  The RO should then readjudicate the 
veteran's claim.  If the RO denies the 
benefit sought, it should provide the 
veteran and her representative a 
supplemental statement of the case, which 
lists all law and regulations pertinent 
to this claim, and afford them an 
opportunity to respond thereto before the 
record is returned to the Board for 
further appellate review.

The purpose of this REMAND is to obtain missing VA records.  
By remanding this claim, the Board intimates no opinion as to 
the merits of the veteran's appeal.  While this claim is in 
Remand status, the veteran may present additional argument in 
support of her claim.  See Kutscherousky v. West, 12 Vet. 
App. 369, 373 (1999) (holding that an appellant has a right 
to submit additional evidence and argument on all matters the 
Board has remanded to the RO).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

